DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12-19 of U.S. Patent No. 10,413,211 in view of US 2004/0230131 A1 (Kassab).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in scope would have been obvious. Specifically, claims 12-19 of US 10,413,211 recite or reasonably suggest each limitation of claims 1-8 of the present application. Though not explicitly recited, claims 12-19 US 10,413,211 at least reasonably suggest the steps of .

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 8,632,469 in view of Kassab, US 6,503,202 B1 (Hossack) and US 5,634,465 A (Schmiesing).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in scope would have been obvious. Claim 3 of US 8,632,469 recites or reasonably suggests (comparable to the relevant claims of US 10,413,211 discussed above) each of the claimed limitations with the exception of identifying a first spike in the conductance data; and responsive to determining that the first spike is greater than a predefined threshold limit, 
Hossack teaches/suggests a method comprising detecting a first spike in the luminal cross-sectional area data obtained at a plurality of locations (col. 10, lines 17-20, indicating an artifact when a cross-sectional area is significantly larger than normal or average (e.g., greater than a threshold)) and, responsive to determining the first spike is greater than a predefined threshold limit, eliminating the first spike from the data to generate a first modified data (col. 6, lines 32-37, removing artifacts). It would have been obvious to one of ordinary skill in the art to further modify the system of claim 3 of US 8,632,469 with the processor being configured for detecting a first spike, and, responsive to determining the first spike is greater than a predefined threshold limit, eliminate the first spike from the conductance data to generate a first modified conductance data as taught and/or suggested by Hossack in order to more accurately detect a target location (e.g., location of plaque, location of aneurysm, etc.) by eliminating or reducing artifacts in the conductance data from further consideration.
Though claim 3 of US 8,632,469 does not expressly recite the bifurciation spike is eliminated by a smoothing algorithm, Schmiesing teaches and/or suggests applying a smoothing algorithm is a suitable method/means for eliminating undesired data spikes (e.g., col. 2, lines 30-41, where the effect of artifact is eliminated by interpolation), such that it would have been obvious to one of ordinary skill in the art to further modify the system of claim 3 of US 8,632,469 with the processor being configured for applying a smoothing algorithm to the first modified conductance 
Finally, though claim 3 of US 8,632,469 is directed to a system, the steps of method claim 1 of the present application include performing steps the system of claim 3 of US 8,632,469 as modified is configured to perform, such that in normal and usual operation of the modified system, the claimed method steps would necessarily be performed. See MPEP 2112.02. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/Meredith Weare/Primary Examiner, Art Unit 3791